Name: Regulation (EEC) No 1527/73 of the Commission of 28 May 1973 on certain communications between the Member States and the Commission relating to eggs and poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  information technology and data processing;  animal product
 Date Published: nan

 9 . 6 . 73 Official Journal of the European Communities No L 154/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1527/73 OF THE COMMISSION of 28 May 1973 on certain communications between the Member States and the Commission relating to eggs and poultrymeat to Article 5 (3) of Regulation No 170/67/EEC, where the free-at-frontier offer price falls below the sluice ­ gate price, additional amounts are to be fixed ; whereas Article 5 of Regulation No 163/67/EEC (6) on fixing the additional amount for imports of poultry ­ farming products from third countries , as amended by Regulation (EEC) No 2224/70 (7), obliges Member States to communicate all information required for the assessment of price trends on Community and third-country markets ; whereas it has proved neces ­ sary to define in precise terms the details relating to such communications ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/ 67/EEC ( 1 ) of 13 June 1967 on the common organiza ­ tion of the market in eggs, as last amended by the Act (2 ) concerning the conditions of Accession and the Adjustments to the Treaties, hereinafter called the 'Act', and in particular Article 1 5 thereof ; Having regard to Council Regulation No 123/ 67/EEC (3) of 13 June 1967 on the common organiza ­ tion of the market in poultrymeat, as last amended by the Act, and in particular Article 1 5 thereof ; Having regard to Council Regulation No 170/ 67/EEC (4 ) of 27 June 1967 on the common system of trade for ovalbumin and lactalbumin and repealing Regulation No 48/67/EEC, as amended by Regulation (EEC) No 1081 /71 (5), and in particular Article 9 thereof ; Whereas Article 15 of Regulation No 122/67/EEC and of Regulation No 123/67/EEC and Article 9 of Regulation No 170/67/EEC provides that the Member States and the Commission shall communicate to each other the information necessary for imple ­ menting those Regulations ; whereas, as market condi ­ tions have changed as a result of the accession of Denmark, Ireland and the United Kingdom to the European Communities, it appears advisable to define more closely than hitherto the obligations of the Member States with regard to communications, in order to ensure smooth implementation of the market organizations ; Whereas, according to Article 8 of Regulation No 122/67/EEC and of Regulation No 123/67/EEC and Whereas, according to Article 9 of Regulation No 122/67/EEC and of Regulation No 123/67/EEC, to the extent necessary to allow Community exporters a share in world trade, the difference between world market prices and prices within the Community may be covered by an export refund ; whereas Council Regulation No 175/67/EEC (8) of 27 June 1967 laying down general rules for granting export refunds on eggs and criteria for fixing the amount of such refunds, as last amended by Regulation (EEC) No 2683/72 (9), and Council Regulation No 176/ 67/EEC ( 10) of 27 June 1967 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds, as amended by Regulation (EEC) No 2689/72 (n), provide for the assessment of price differences between the Community and world markets ; Whereas, in order to attain this objective, there should be regular communications by Member States of, on the one hand, market prices in the Community and, on the other hand, the quantities and prices of products exported and offers made from otherex ­ porting countries on those third-country markets ; ( fe) OJ No 129 , 28 . 6 . 1967, p . 2577/67 . (&gt;) OJ No 117, 19 . 6 . 1967, p . 2293/67 . ( 7) OJ No L 241 , 4 . 11 . 1970, p . 5 . (2) OJ No L 73, 27 . 3 . 1972, p . 14 . (3 ) OJ No 117, 19 . 6 . 1967, p . 2301 /67 . (4 ) OJ No 130 , 28 . 6 . 1967, p . 2596/67. (8) OJ No 130, 28 . 6 . 1967, p . 2610/67 . O OJ No L 289, 27 . 12 . 1972, p . 33 . ( I0) OJ No 130, 28 . 6 . 1967, p . 2612/67. (") OJ No L 289 , 27 . 12. 1972, p . 41 .(5 ) OJ No L 116, 28 . 5 . 1971 , p . 9 . No L 154/2 9 . 6 . 73Official Journal of the European Communities erage, cost of drawing up documents and of bridging loans, where these are shown in the documents accompanying the goods ; (b) representative offers from third countries for products falling within (a) concerning prices and disposable quantities, classified according the country of origin and country of destina ­ tion ; (c) the market prices ruling in Member States for products imported from third countries ; (d) the prices ruling on representative markets in third countries .' Whereas Commission Regulation (EEC) No 1373/70 of 10 July 1970 on common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products subject to a single price system, as last amended by Regulation (EEC) No 571 /73 (2), laid down common detailed rules for various sectors of agricultural products ; Whereas these were supplemented by Commission Regulation (EEC) No 2637/70 (3) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance ­ fixing certificates for agricultural products, as last amended by Regulation (EEC) No 571 /73, which replaced Commission Regulation (EEC) No 570/70 (4) of 26 March 1970 laying down detailed rules for the advance-fixing of export refunds on eggs, as last amended by Regulation (EEC) No 2637/70 , in all respects except that of the obligation of the Member States to send communications ; whereas it is consequently appropriate to reframe the provisions relating to the obligation of communication ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Poultrymeat and Eggs ; Article 2 Member States shall communicate the following infor ­ mation to the Commission as soon as possible, but in any case not later than by the 25th of each month for the preceding calendar month : the quantities and prices for exported products to third countries to which Article 1 of Regulation Nos 122/67/EEC, 123/ 67/EEC and 170/67/EEC applies, classified under tariff headings or, where appropriate, according to statistical numbers and countries of destination . Member States shall assess prices by reference to the customs documents for exports ; Article 3 HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation No 163/67/EEC shall read as follows : Article 5 Member States shall communicate the following infor ­ mation to the Commission as soon as possible, but not later than by the 25th of each month for the preceding calendar month : (a) quantities and prices for the products to which Article 1 of Regulation Nos 122/67/EEC, 123/ 67/EEC and 170/67/EEC applies, traded between the Member States under the conditions of Arti ­ cles 9 and 10 of the Treaty, classified under tariff headings or, where appropriate , according to statis ­ tical numbers and countries of origin and destina ­ tion ; (b) the prices of the products referred to under (a) of third-country origin on third-country markets ; (c) the prices actually obtained in Member States at different stages of marketing for the products referred to under (a) which are of Community origin . The Commission shall regularly review the find ­ ings on the basis of which the additional amount is calculated . To this end, the Member States shall communicate the following information to the Commission as soon as possible, but in any case not later than by the 25th of each month for the preceding calendar month : (a) Quantities and prices for imported products from third countries to which Article 1 of Regulation Nos 122/67/EEC, 123/67/EEC and 170/67/EEC applies, classified under tariff headings or, where appropriate , under statis ­ tical numbers and countries of origin . In assessing free-at-frontier prices, Member States shall take care to include any ancillary expenses arising before transportation of the goods into the customs territory of the Community, such as carriage and freight, insurance , loading charges, commission , brok ­ Article 4 Member States shall inform the Commission before the 10th of each month of the advance-fixing certifi ­ cates issued during the preceding calendar month for refunds on the export of the products referred to in the Annex of Regulation (EEC) No 572/73 of the Commission of 26 February 1 973 (5 ) establishing egg( i ) OJ No L 158 , 20 . 7 . 1970 , p . 1 .(J ) OJ No L 56, 1 . 3 . 1973 , p . 3 . (3 ) OJ No L 283 , 29 . 12 . 1970 , p . 15 . (4 ) OJ No L 70, 27 . 3 . 1970, p . 4 . ( 5 ) OJ No L 56, 1 . 3 . 1973 , p . 6 . 9 . 6 . 73 Official Journal of the European Communities No L 154/3 Article 6and poultrymeat products eligible for the advance fixing of export refunds . Regulation (EEC) No 570/70 of the Commission is repealed. Article 5 Article 7 The Commission shall evaluate the information trans ­ mitted by the Member States and shall keep it at their disposal . This Regulation shall enter into force on 1 September 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1973 . For the Commission The President Francois-Xavier ORTOLI